UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6574



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ROBERT DION SAVOY,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Chief
District Judge. (CR-90-398-A, CA-94-1179-AM)


Submitted:   August 26, 2002             Decided:   September 12, 2002


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Dion Savoy, Appellant Pro Se. Helen F. Fahey, United States
Attorney, Stephanie Evans, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Dion Savoy seeks to appeal the district court’s order

denying his motion for relief from judgment in which he challenged

the denial of his 28 U.S.C. § 2255 (2000) motion.* We have reviewed

the record and conclude on the reasoning of the district court that

Savoy has not made a substantial showing of the denial of a

constitutional right. See United States v. Savoy, Nos. CR-90-398-A;

CA-94-1179-AM (E.D. Va. Mar. 21, 2002).    Accordingly, we deny a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       Although this motion was filed in the district court
pursuant to Fed. R. Civ. P. 60(b)(6), it essentially sought to
preserve Savoy’s claims raised in his underlying motion to vacate,
set aside, or correct his sentence.


                                2